Case 16-26493        Doc 60     Filed 04/16/19     Entered 04/16/19 13:08:45          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 26493
         Donna L Anderson

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 08/17/2016.

         2) The plan was confirmed on 02/08/2017.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
10/18/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 09/17/2018.

         5) The case was Dismissed on 10/24/2018.

         6) Number of months from filing to last payment: 22.

         7) Number of months case was pending: 32.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-26493             Doc 60         Filed 04/16/19    Entered 04/16/19 13:08:45                Desc         Page 2
                                                          of 4



 Receipts:

           Total paid by or on behalf of the debtor                    $8,812.91
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $8,812.91


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $1,119.21
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $381.14
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $1,500.35

 Attorney fees paid and disclosed by debtor:                            $2.05


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Aarons Sales And Lease Ownership        Unsecured           0.00           NA              NA            0.00       0.00
 Aarons Sales And Lease Ownership        Unsecured           0.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured      1,605.00       1,132.82        1,132.82           0.00       0.00
 America's Fi                            Unsecured           0.00           NA              NA            0.00       0.00
 America's Fi                            Unsecured           0.00           NA              NA            0.00       0.00
 Americredit/GM Financial                Unsecured           0.00           NA              NA            0.00       0.00
 Chase Card                              Unsecured           0.00           NA              NA            0.00       0.00
 City of Chicago Department of Revenue   Unsecured      3,000.00       2,385.64        2,385.64           0.00       0.00
 Comcast                                 Unsecured         500.00           NA              NA            0.00       0.00
 Commonwealth Edison Company             Unsecured         450.00        164.17          164.17           0.00       0.00
 Department Of Education                 Unsecured      1,000.00       1,358.75        1,358.75           0.00       0.00
 Dept Of Ed/Navient                      Unsecured      1,338.00            NA              NA            0.00       0.00
 Jefferson Capital Systems LLC           Unsecured           0.00        148.61          148.61           0.00       0.00
 Midland Funding LLC                     Unsecured         365.00        364.95          364.95           0.00       0.00
 OppLoans                                Unsecured      2,568.00       3,250.00        3,250.00           0.00       0.00
 Opportunity Financial LLC               Unsecured           0.00           NA              NA            0.00       0.00
 Opportunity Financial LLC               Unsecured           0.00           NA              NA            0.00       0.00
 Opportunity Financial LLC               Unsecured           0.00           NA              NA            0.00       0.00
 Opportunity Financial LLC               Unsecured           0.00           NA              NA            0.00       0.00
 Opportunity Financial LLC               Unsecured      2,500.00            NA              NA            0.00       0.00
 Payday Loan Store                       Unsecured         650.00        626.79          626.79           0.00       0.00
 Porania LLC                             Unsecured           0.00        430.00          430.00           0.00       0.00
 Resurgent Capital Services              Unsecured         367.00        367.00          367.00           0.00       0.00
 Sallie Mae                              Unsecured           0.00           NA              NA            0.00       0.00
 Santander Consumer USA                  Secured       14,494.53     14,494.53        14,494.53      6,640.77     671.79
 Select Portfolio Servicing Inc          Secured             0.00   257,538.88       257,538.88           0.00       0.00
 Shaffer & Assoc.                        Unsecured          54.00           NA              NA            0.00       0.00
 Speedy Cash                             Unsecured         985.00        984.65          984.65           0.00       0.00
 Sprint                                  Unsecured      1,200.00       1,400.42        1,400.42           0.00       0.00
 Sunrise Credit Services, Inc.           Unsecured          91.32           NA              NA            0.00       0.00
 Surety Finance                          Unsecured           0.00           NA              NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-26493         Doc 60    Filed 04/16/19    Entered 04/16/19 13:08:45               Desc        Page 3
                                                 of 4



 Scheduled Creditors:
 Creditor                                     Claim        Claim        Claim         Principal        Int.
 Name                              Class    Scheduled     Asserted     Allowed          Paid           Paid
 US Bank                        Unsecured      3,164.00           NA             NA           0.00         0.00


 Summary of Disbursements to Creditors:
                                                            Claim          Principal                 Interest
                                                          Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                              $257,538.88              $0.00                    $0.00
       Mortgage Arrearage                                  $0.00              $0.00                    $0.00
       Debt Secured by Vehicle                        $14,494.53          $6,640.77                  $671.79
       All Other Secured                                   $0.00              $0.00                    $0.00
 TOTAL SECURED:                                      $272,033.41          $6,640.77                  $671.79

 Priority Unsecured Payments:
        Domestic Support Arrearage                          $0.00                 $0.00                $0.00
        Domestic Support Ongoing                            $0.00                 $0.00                $0.00
        All Other Priority                                  $0.00                 $0.00                $0.00
 TOTAL PRIORITY:                                            $0.00                 $0.00                $0.00

 GENERAL UNSECURED PAYMENTS:                          $12,613.80                  $0.00                $0.00


 Disbursements:

            Expenses of Administration                       $1,500.35
            Disbursements to Creditors                       $7,312.56

 TOTAL DISBURSEMENTS :                                                                        $8,812.91




UST Form 101-13-FR-S (9/1/2009)
Case 16-26493        Doc 60      Filed 04/16/19     Entered 04/16/19 13:08:45            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/16/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
